NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                            United States Court of Appeals
                                                      For the Seventh Circuit 
                                                      Chicago, Illinois 60604 
                                                                   
                                                    Submitted February 2, 2017* 
                                                     Decided February 3, 2017 
                                                                   
                                                               Before 
 
                                            DIANE P. WOOD, Chief Judge 
                                             
                                            RICHARD A. POSNER, Circuit Judge
                                             
                                            MICHAEL S. KANNE, Circuit Judge 
 
No. 15‐2052 
 
UNITED STATES OF AMERICA,                                            Appeal from the United States District 
      Plaintiff‐Appellee,                                            Court for the Western District of Wisconsin.
                                                                      
      v.                                                             No. 3:13CR00052‐001 
                                                                      
SCOTT BODLEY,                                                        Barbara B. Crabb, 
      Defendant‐Appellant.                                           Judge. 
 
                                                            O R D E R 

         Scott Bodley appeals from the judgment in a criminal case that ended his 
multi‐year, obstreperous campaign to impede IRS collection efforts. After a three‐day 
trial at which Bodley represented himself (he had fired both of the lawyers appointed to 
represent him after they refused to answer his 52‐question “Voir Dire for Attorney”), a 
jury found him guilty of obstructing the IRS, 26 U.S.C. § 7212(a), creating phony money 
orders, 18 U.S.C. § 514(a)(2), submitting false tax forms to the IRS, id. § 1001(a), filing a 

                                                 
 We have agreed to decide this case without oral argument because the briefs and record adequately 
*

present the facts and legal arguments, and oral argument would not significantly aid the court. See FED. R. 
APP. P. 34(a)(2)(C).   
No. 15‐2052                                                                                Page 2 
 
false tax return, 26 U.S.C. § 7206(1), and tax evasion, id. § 7201. The government had 
established that Bodley sent the IRS fake money orders totaling over $70 million, filed 58 
fraudulent tax returns in a single year, falsely claimed on IRS forms that then‐Treasury 
Secretary Henry Paulson was his fiduciary, submitted to the IRS $2.8 million in fake 
bonded promissory notes as “tax payments” for other delinquent taxpayers (whom he 
charged for his “services”), filed false IRS forms purporting to document $70 million in 
unreported income received by IRS employees, and sent threats to a federal judge, a 
federal prosecutor, and IRS employees. The district court sentenced Bodley to a total of 
78 months’ imprisonment—well below the guidelines range of 121 to 151 months, and 
ordered him to pay roughly $32,000 in restitution. 
         
        We initially appointed counsel to represent Bodley, but again he fired his attorney 
and insisted that we let him continue to represent himself. After filing numerous 
baseless motions, he tendered an appellate brief that is entirely frivolous. Bodley argues 
that his 26 convictions must be overturned due to the loss of “highly relevant material 
informational documentational evidence”—i.e., trial transcripts. But the record contains 
full transcripts of his trial, as Bodley must know, since the clerk of this court mailed him 
more than 1,000 pages of transcripts. Bodley also argues that he received ineffective 
assistance of standby counsel (the second attorney appointed by the district court to 
represent him), forcing him “to do battle alone and unarmed.” This assertion is meritless 
because a defendant who exercises his Sixth Amendment right to represent himself does 
not have a right to standby counsel, let alone effective standby counsel. See Simpson v. 
Battaglia, 458 F.3d 585, 597 (7th Cir. 2006).   
         
        Bodley’s remaining assertions consist of shop‐worn tax‐protestor arguments that 
courts have consistently rejected for over a century. For example, Bodley argues that he 
is not a U.S. citizen, but a “direct individual beneficiary to the Constitutional Compact 
Trust,” and therefore not subject to federal jurisdiction; that the entire federal criminal 
code is unconstitutional; that federal judges and prosecutors collude to obtain 
convictions in tax prosecutions for which, Bodley says, they receive a $40,000 bounty for 
each person convicted; and that the district court erred by refusing his request for 
personal financial records from each government employee involved in his prosecution 
in order to prove such collusion. We have rejected as “unbelievably frivolous” similar 
tax‐protestor arguments countless times. See United States v. Collins, 510 F.3d 697, 698 
(7th Cir. 2007); see also, e.g., United States v. Cooper, 170 F.3d 691, 691 (7th Cir. 1999). And, 
were this a civil case, Bodley would face a presumptive $4000 sanction for filing this 
frivolous appeal. See United States v. Patridge, 507 F.3d 1092, 1096 (7th Cir. 2007); Szopa v. 
United States, 460 F.3d 884, 887 (7th Cir. 2006). The judgment of conviction is AFFIRMED.